 In the Matter of MAURICE FREEMAN, HARRY WELSIZ AND MILTONMANDELL DOING BUSINESS AS ACE VENETIAN BLIND MFG. Co., EM-PLOYERandBAKERY & CONFECTIONERY WORKERS INTERNATIONALUNION, LOCAL #348, AFL, PETITIONERCase No. 1-RC-1217.Decided December 7, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before. Leo J. Hal-loran, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer, a copartnership having its plant and offices at Cam-bridge,Massachusetts, is engaged in the manufacture of venetianblinds.During the first 6 months in 1949, the Employer purchasedsupplies and raw materials valued at approximately $62,000, of which85 percent was shipped to it from points outside the Commonwealthof Massachusetts.During the same period, the Employer's sales to-taled approximately $137,000, of which not in excess of one-half of 1percent was shipped to points outside the Commonwealth?The Em-ployer distributes its venetian blinds to small retailers who sell andinstall them in private residences.Of the Employer's total output,approximately 80 percent consisted of blinds custom made to indi-vidual specifications supplied by the retailer, and the remaining 20percent was produced for stock purposes.The Employer contends that it is not engaged in commerce withinthe meaning of the Act.We find that while the Employer's opera-tions are not wholly unrelated to commerce, they are essentially localI It was testified on behalf of the Employer that the Employer's policy was not to makesales outside of the Commonwealth but that a negligible amount of such sales are madepersonally to accommodate the salesmen of its out-of-State suppliers.87 NLRB No. 69.447 448DECISIONSOF NATIONALLABOR RELATIONS BOARDin character and, consequently, it would not effectuate the policiesof the Act to assert jurisdiction in this case 2ORDERIT IS HEREBY ORDERED that thepetitionhereinbe,andit herebyis,dismissed.2 Tower Tool and Die Company,85 NLRB 127 ; GibsonPaint Company,85 NLRB 160;AsatoCompany,85 NLRB 1187;Detroit Canvas Manufacturers Association,80 NLRB 267.Member Reynolds believes that the assertion of jurisdiction in this case would be war-ranted by reason of the substantial inflow of materials from out-of-State sources duringthe courseof the Employer's manufacturing operations.He deems himself bound, however,by the decision of the Board majority in theDetroit Canvascase.